     6:19-cv-02085-DCC      Date Filed 09/13/21     Entry Number 62      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Quinteris Zy’Quan Miller,            )          Case No. 6:19-cv-02085-DCC
                                     )
                     Plaintiff,      )
                                     )
v.                                   )                      ORDER
                                     )
C. Kimbrell, K. Shervey, Captain D.  )
Harouff, Lt. B. Blakeley, Lt. Thomas )
Jackson, Captain K. Conrad, Ms.      )
Fennell, and Mr. Smith,              )
                                     )
                     Defendants.  1  )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”). On May 17, 2021, Defendants filed a motion for summary

judgment. ECF No. 52. On May 18, 2021, this Court issued an Order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of the summary

judgment/dismissal procedure and the possible consequences if he failed to respond

adequately. ECF No. 53. Despite the explanation of the summary judgment/dismissal



      1This caption represents the current Defendants to this action. The South Carolina
Department of Corrections, Registered Nurse Ashley-Harouff, and Plaintiff’s state law
claims and claims under the Americans with Disabilities Act have previously been
dismissed. ECF Nos. 40, 46.
      6:19-cv-02085-DCC        Date Filed 09/13/21      Entry Number 62       Page 2 of 3




procedure and the possible consequences for failing to respond, Plaintiff did not respond.

On June 29, 2021, the Magistrate Judge issued an order directing Plaintiff to file a

response by July 20, 2021. ECF No. 56. Plaintiff did not file a response. On July 26,

2021, the Magistrate Judge issued a Report recommending that this action be dismissed

pursuant to Federal Rule of Civil Procedure 41(b) and the motion for summary judgment

be found as moot. ECF No. 59. The Magistrate Judge advised Plaintiff of the procedures

and requirements for filing objections to the Report and the serious consequences if he

failed to do so. Plaintiff failed to file objections and the time in which to do so has lapsed. 2

       The Magistrate Judge makes only a recommendation to this Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo




       The Court specifically incorporates the Magistrate Judge's discussion regarding
       2

the Court’s attempts to mail documents to Plaintiff’s correct address. ECF No. 59 at 1–
2.
     6:19-cv-02085-DCC        Date Filed 09/13/21    Entry Number 62      Page 3 of 3




review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. This action is DISMISSED with prejudice

pursuant to Federal Rule of Civil Procedure 41(b). The motion for summary judgment

[52] is FOUND as MOOT.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
September 13, 2021
Spartanburg, South Carolina
